Citation Nr: 0000744	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for deep vein thrombosis, 
right leg, with residual pain, swelling, and pigmentation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1992.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

Manifestations of the veteran's service-connected right leg 
disorder include subjective complaints of pain, without 
objective evidence of edema or cyanosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected deep vein thrombosis, right leg, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997); 38 C.F.R. § 
4.104, Diagnostic Code 7121 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and VA outpatient, 
hospitalization, and examination reports have been included 
in his file.  The Board notes that in March 1997, this case 
was remanded to the RO for additional VA examinations.  
However, the veteran failed to report for examinations 
scheduled in May 1997, August 1997, and November 1997.  
Additionally, the veteran failed to report for examinations 
scheduled in December 1998 and July 1999.  As such, the 
veteran has been adequately assisted in the development of 
his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that in 1991, 
deep vein thrombosis was of the right leg was found.  The 
veteran complained of recurrent swelling.  Listing thrombosis 
and host phlebitic syndrome was indicated.  A venogram showed 
obstruction in the deep venous system in the midthigh.  In 
1992, the skin was shown as pigmented, with swelling, 
numbness, and pain.  Subsequent to service discharge, the 
veteran was afforded a VA examination in August 1992, that 
revealed 2 centimeters of atrophy of the right quadriceps and 
3 centimeters of the right calf.  Reflexes were intact.  
Hypersensitivity to pinprick of the right foot was reported, 
as was increased pigmentation.  

The veteran was admitted to a VA facility in March 1993, for 
evaluation of a right foot drop.  It was noted that the 
veteran had deep vein thrombosis in the right leg while in 
service that was treated, with residual skin discoloration.  
Motor examination found weakness in the right lower extremity 
and atrophy over the anterior tibialis muscle on the right 
side.  The diagnoses included right peroneal neuropathy.  At 
VA examination conducted in August 1993, the veteran 
complained of swelling and pain in his right leg.  Objective 
findings included discoloration of the right leg, with 
cyanosis.  The diagnosis was old deep vein thrombosis of the 
right leg, with post phlebitic syndrome.  

In November 1993, the veteran complained of pain on palpation 
of all muscle groups; however, full range of motion was 
found.  Decreased strength in the right lower extremity was 
reported.  On a VA Persian Gulf War medical evaluation 
conducted in 1994, abnormal findings of cyanosis and edema 
were not found.  Atrophy of the right thigh and calf was 
noted.  On evaluation of mononeuropathy in January 1995, it 
was noted that the veteran walked with an obvious right lower 
extremity limp.  Motor examination showed normal tone with 
atrophy in the peroneal muscles of the right lower extremity.  

On a lower extremity Doppler ultrasound conducted in July 
1995, nonocclusive thrombus in the right popliteal vein was 
reported.  In August 1995, the veteran underwent a lumbar 
puncture.  It was noted that the veteran complained of 
numbness with right foot pain and swelling.  Edema of the 
right lower extremity was not shown; however, trophic changes 
of the right lower extremity was reported.  Normal tone and 
muscle bulk was shown, with 5/5 muscle strength throughout.  
The diagnoses included mononeuropathy multiplex, with 
superimposed peripheral neuropathy and history of lower 
extremity deep venous thrombosis.  VA outpatient treatment 
records in 1995 and 1996, noted that the veteran's right 
lower extremity was smaller in size than the left; however, 
no muscle weakness was demonstrated and full range of motion 
was shown.  It was noted that the veteran described the 
inability to stand secondary to pain and the limited use of 
his feet.  

Service connection for deep vein thrombosis with residual 
pain, swelling, and pigmentation was granted by a rating 
decision dated in December 1992.  Currently, the veteran's 
right leg disorder is evaluated as 10 percent disabling, 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7121.  The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected cardiovascular 
disorders were changed during the course of the veteran's 
appeal, effective January 12, 1998.  Compare 
38 C.F.R. §§ 4.100, 4.101, 4.102, 4.104 (1996); with 
62 Fed.Reg. 65207-65224 (Dec. 11, 1997), codified at 38 
C.F.R. §  4.100, 4.101, 4.102, 4.104, Diagnostic Code 7121 
(1998).  However, in this case, the RO reviewed the veteran's 
claim under the new criteria in January 1999, and it provided 
the veteran with the new criteria in a January 1999 
supplemental statement of the case.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2.

A 10 percent disability rating under the old criteria 
contemplates unilateral phlebitis or thrombophlebitis, with 
obliteration of deep return circulation, that results in 
persistent moderate swelling of the leg, not markedly 
increased on standing or walking.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).  The next higher, or 30 percent, 
evaluation is warranted for persistent swelling of the leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency, or moderate discoloration, 
pigmentation or cyanosis.  Id.  A 60 percent evaluation is 
warranted for unilateral phlebitis or thrombophlebitis with 
persistent swelling which subsides only very slightly and 
incompletely with recumbency and elevation in addition to 
pigmentation, cyanosis, eczema or ulceration.  Id.  A 100 
percent evaluation requires massive board-like swelling with 
severe and constant pain at rest.  Id.  

Under the new criteria, a 10 percent evaluation is assigned 
when the disability is manifested by intermittent edema of 
the extremity, or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1999).  A 20 percent 
evaluation is warranted with evidence of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  Id.  When 
the disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is for application.  Id.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration warrants a 
60 percent rating and massive board-like edema with constant 
pain at rest warrants a 100 percent rating.  Id. 

Although pigmentation, swelling, and cyanosis were shown in 
1992 and 1993, the most recent medical evidence of record 
dated in 1994 and 1995, is negative for cyanosis, 
pigmentation, and edema.  As such, an increased rating under 
the old or new criteria is not for assignment.  Francisco, 7 
Vet. App. at 58.  


ORDER

The claim of entitlement to an increased rating for deep vein 
thrombosis, right leg, is denied. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

